. IN THE SUPREME COURT OF THE STATE OF NEVADA


                AMMAR ASIM FARUQ HARRIS,                                 No. 85060
                Petitioner,
                vs.
                THE EIGHTH JUDICIAL DISTRICT
                COURT OF THE STATE OF NEVADA,                            FILED
                IN AND FOR THE COUNTY OF
                CLARK,                                                   AUG 1 0 2022
                Respondent,                                                      A_ BROWN
                                                                                 REi4E COURT
                   and
                THE STATE OF NEVADA,                                      OE U   CLERK


                Real Party in Interest.

                                      ORDER DENYING PETITION

                            This is a pro se original petition for a writ of mandamus
                challenging the indictment underlying petitioner's judgment of conviction.
                            Having considered the petition, we are not persuaded that our
                extraordinary and discretionary intervention is warranted.            See NRS
                31170: Pan v. Eighth Judicial Dist. Court, 120 Nev. 222, 224, 88 P.3d 840,
                841 (2004) (writ relief is proper only when there is no plain, speedy, and
                adequate remedy at law and the petitioner bears the burden of
                demonstrating that writ relief is warranted). Petitioner has not supplied
                an appendix with copies of any documentation supporting his petition. See
                NRAP 21(a)(4) (providing that the petitioner shall submit an appendix
                containing all documents "essential to understand the matters set forth in
                the petition"). Further, even assuming that the relief sought here could be
                properly obtained through a petition for a writ of mandamus, any
                application for such relief should first be directed to and resolved by the
                district, court. See State v. County of Douglas, 90 Nev. 272, 276-77, 524 P.2d
                1271, 1274 (1974) (noting that "this court prefers that such an application
SUPREME COURT
        OF
     NEVADA


101 I947A                                                                 22-15013
                [for writ relief] be addressed to the discretion of the appropriate district
                court" in the first instance), abrogated on other grounds by Attorney Gen. v.
                Gypsum Res., 129 Nev. 23, 33-34, 294 P.3d 404, 410-11 (2013). Accordingly,
                we
                            ORDER the petition DENIED.



                                        Parraguirre


                     c14-4                , J.                    ,Ai   t36(24       ,J
                Hardesty                                   Stiglich




                cc:   Ammar Asim Faruq Harris
                      Attorney General/Carson City
                      Clark County District Attorney
                      Eighth District Court Clerk




SUPREME COURT
        OF
     NEVADA
                                                      2
CO) 1947A